Citation Nr: 1627317	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  08-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claim of entitlement to service connection for a low back disability, claimed as degenerative disc disease and degenerative joint disease.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2007.  Subsequently, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2009.  Transcripts of these proceedings are associated with the electronic claims file.  

This appeal was initially presented to the Board in September 2009, at which time the Board reopened the Veteran's service connection claim for a low back disability, and denied it on the merits.  The Veteran subsequently appealed this determination to the United States Court of Appeals for Veterans Claims (Court) in June 2010.  The Veteran had named a new private attorney as his representative in place of the Disabled American Veterans (DAV) in March 2010.  Within a July 2010 Order, the Court granted a June 2010 Joint Motion for Remand which vacated the Board's denial of service connection, and remanded that issue back to the Board for further consideration.  The Board subsequently denied the Veteran's claim in February 2011.  The Board's February 2011 decision was affirmed by the Court in May 2014.  Subsequently, the February 2011 Board decision was vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in July 2015.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for a lumbosacral spine disability.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a July 2015 decision from the Federal Circuit, the February 2011 Board decision was in error because the Veteran's representative was not notified that any additional evidence must be submitted within 90 days of the date of mailing of an August 2010 letter.  The record does reflect that the August 2010 notice letter was sent to a Veterans Service Organization (VSO), rather than the private attorney that the Veteran appointed as his representative in March 2010.  As such, the Veteran and his most current representative must both be notified that they have the right to submit any additional evidence in support of this claim before appellate review proceeds.  

Furthermore, the Federal Circuit noted that the Court affirmed the Board's February 2011 decision in a 2014 opinion.  A copy of this opinion should be associated with the Veteran's claims file as it is presently not associated with the electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 2014 Court opinion affirming the Board's February 2011 decision and associate it with the Veteran's electronic record.  

2.  Contact the Veteran and his most current representative of record and inform them that they have the right to submit additional evidence in support of this claim.  Records confirming that this notice was provided to both the Veteran and his most current representative of record should be associated with the claims file.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




